Citation Nr: 0412783	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  00-24 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  His military occupational specialty was that 
of a light weapons infantryman.  He is in receipt of the 
Vietnam Service Medal with two bronze stars and the Combat 
Infantryman Badge, among other awards and decorations, for 
his service during the Vietnam Conflict.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the RO, which denied 
entitlement to an increased rating greater than 30 percent 
for PTSD.  A June 2003 rating decision increased the rating 
for PTSD from 30 to 50 percent.  However, as that grant does 
not represent a total grant of benefits sought on appeal, 
this claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In October 2003, a hearing was held before the undersigned.  

Additionally, an informal claim for total disability due to 
service-connected disability, by reason of individual 
unemployability (TDIU), appears to have been raised in this 
case.  Roberson v. Principi, 251 F.3d 1378 (2001), on remand 
at 17 Vet. App. 135 (2003).  

Specifically, the Federal Circuit held, in Roberson, two 
things:  First, when the veteran submits evidence of a 
medical disability and makes a claim for the highest possible 
rating, and he submits evidence of unemployability, then he 
has made a valid TDIU claim that VA must address; and second, 
that the correct standard for determining whether a veteran 
is unemployable, in the TDIU context, is not 100 percent 
unemployability, but whether the veteran is unable to obtain 
or maintain a "substantially gainful occupation."  Id.  

In this case, the veteran has both submitted evidence of PTSD 
(August 2000 VA examination report) and made a claim for the 
highest possible rating (October 2003 Hearing Transcript 
requesting schedular 100 percent).  He has also submitted 
some evidence of unemployability, by way of his hearing 
testimony, and the September 2003 VA letter, offered to show 
total and permanent disability from PTSD.  However, as there 
is no jurisdiction conferring notice of disagreement, this 
matter is referred to the RO for the appropriate action.  

This issue is remanded to an RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.  
VA will notify you when further action is required on your 
part.


REMAND

Additional development is necessary before the claim can be 
decided on the merits.  The Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) requires that VA afford the claimant an 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).   

Review of the record reveals that at the October 2003 
hearing, the veteran's representative noted that the veteran 
did not have a recent PTSD examination.  The veteran was 
examined by the VA in August 2000.  A September 2003 letter 
was submitted pertinent to his PTSD.  In the letter, the 
veteran's treating psychiatrist notes that the veteran 
appears to have some comorbid (unrelated but overlapping) 
disorders.  The Board notes that these disorders potentially 
impact the veteran's functioning.  The Board also notes that 
it appears that the veteran's PTSD has worsened since the 
August 2000 VA examination, since the veteran's GAF (Global 
Assessment of Functioning) score upon examination in 2003 was 
48 which is indicative of serious symptoms and his GAF score 
upon VA examination in August 2000 was 60 which is indicative 
of moderate symptoms.  Because of the evidence of worsening 
since the last examination, a new examination is needed to 
determine the severity of the PTSD.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  The Board finds that 
clarification of the veteran's current symptomatology is also 
necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
see also 38 C.F.R. §§ 4.2, 4.70 (if VA examination does not 
contain sufficient detail, it is incumbent upon rating board 
to return the report as inadequate for evaluation purposes).

The Board also finds that the RO should make an attempt to 
obtain and associate with the claims folder the veteran's 
treatment records from the VA Medical Center in Decatur, 
Georgia dated from April 2003 to present and from the Vet 
Center dated from July 2000 to present.  The Board is 
obligated to seek these records prior to adjudicating the 
appeal.  38 U.S.C.A. § 5103A(c)(2) (West 2002).

Thus, the case is REMANDED for the following action:  

1.  The RO should obtain all records of 
the veteran's treatment for PTSD at the 
VA Medical Center in Decatur, Georgia 
since April 2003 and from the Vet Center 
dated from July 2000.   

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review.  
The examiner should report all current 
psychiatric diagnoses.  The examiner 
should report the Global Assessment of 
Functioning score and the symptoms due to 
the PTSD.  

The examiner should report whether the 
PTSD causes occupational and social 
impairment, with deficiencies in most 
areas, such as work, family relations 
judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.

The examiner should report whether the 
PTSD causes total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication, persistent delusions or 
hallucinations, grossly inappropriate 
behavior, persistent danger of hurting 
self or others, intermittent inability to 
perform activities of daily living, 
disorientation to time or place, or 
memory loss for names of close relatives, 
own occupation or own name.  

The examiner should report, to the best 
of his or her ability, the degree of 
social and occupational impairment due 
solely to the PTSD, apart from any other 
diagnoses. 

3.  Then the RO should readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 50 percent for 
PTSD.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



